— In a proceeding pursuant to CPLR article 78 to compel the respondent board of education to reinstate petitioner as a teacher with tenure nunc pro tunc as of June 27, 1983, the appeal is from a judgment of the Supreme Court, Rockland County (Weiner, J.), entered June 7, 1984, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
Petitioner did not begin teaching until February 15, 1980 of the spring 1980 term, which commenced on January 28, 1980. She did not, therefore, complete the full spring 1980 term, and is not entitled to credit for this service (Matter of Motak, 16 Ed Dept Rep 358; Matter of Matera, 17 Ed Dept Rep 459). Consequently, petitioner’s dismissal at the end of the spring 1983 term, which was the end of her probationary period, was proper. Titone, J. P., O’Connor, Lawrence and Eiber, JJ., concur. [124 Misc 2d 483.]